Haskell, J.
William Senter died solvent leaving thirty or forty thousand dollars, exclusive of life insurance amounting to eleven thousand one hundred and eighty-six dollars and twenty *298cents.- He left a widow and no children. He bequeathed to charity twenty-five hundred dollars, and devised the use of all "the remainder” of liis-property, a house in Portland inventoried at five thousand dollars, being his only real estate, to his widow during life, and at her decease the "remaining property,” one third to her heirs and two thirds to his heirs ; and the question is who takes the life insurance ?
I. It is settled law, that a solvent testator, leaving a widow, may dispose of life insurance, by will, to persons other than his widow. Hamilton v. McQuillan, 82 Maine, 204.
II. The insurance policies were payable to his legal representatives ; and one policy specifies, "for the sole use and benefit of his estate.” It is clear that he intended to give his widow, now well-advanced in years, the use of his entire property, including life insurance, save the small bequest to charity, to secure to her a continued home, where, for so many years, they had happily dwelt together. There were no debts, and the intent seems so plain that the testator meant to dispose of the life insurance, by will, as a part of his property, that it must be held to have been specifically devised in general terms, as effectually as if specifically named in the will.
III. The devise of the use of all the property, real and personal, to the widow, no reason to the contrary being shown, gives her the custody and control of the same, and it should be inventoried and paid to her for use under the terms of the "will. Starr v. McEwan, 69 Maine, 334.

Decree accordingly. Expenses to be paid out of the estate.

Walton, Virgin, Libbev, Emerv and Wiiitehouse, JJ., concurred.